Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Case No.: 19-cv-03295-WJM-SKC

   DOWNTOWN LOFTS LIHTC LLP
   and DOWNTOWN LOFTS PAB LLLP,

   Plaintiffs,

   v.

   TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA, a Connecticut
   corporation.

   Defendant.


                            MOTION FOR SUMMARY JUDGMENT


           Defendant Travelers Property Casualty Company of America (“Travelers”),

   through its attorneys, Gordon Rees Scully Mansukhani LLP, hereby submits the following

   Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56(b) and Section III(E) of this

   Court’s Practice Standards.

                                          Introduction

           This matter arises from a water loss at a condominium complex. Travelers issued

   a builders’ risk policy (“Policy”) to nonparty FCI Constructors (“FCI”) to insure FCI’s work

   on the project. After the underlying loss occurred, Travelers adjusted the claim presented

   by FCI and issued payment to FCI for damage to Covered Property and for the Soft Costs

   incurred by FCI. FCI is not asserting claims against Travelers and Plaintiffs do not assert

   that the amount paid to FCI to repair the Covered Property was insufficient. Instead,

   Plaintiffs presented a claim to Travelers for damages in the form of additional Soft Costs

   beyond the amount paid to FCI.        Plaintiffs own the building and contend they are
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 2 of 10




   Additional Named Insureds as defined by Section E.1. of the Policy. Based upon this,

   they claim they are entitled to Soft Costs coverage. Travelers denied Plaintiffs’ claim

   because Plaintiffs are not Named Insureds under the Policy and Additional Named

   Insureds are not entitled to Soft Costs coverage.

          Following the denial, Plaintiffs filed this lawsuit against Travelers. Recognizing an

   underlying coverage issue to be resolved by this Court, the parties have previously filed

   early cross motions for summary judgment regarding the interpretation of the Policy.

   Specifically, whether a party that qualifies as an Additional Named Insured under Section

   E.1. of the Policy is also entitled to Soft Costs coverage. The policy interpretation sought

   by the parties presents an issue of first impression.

          Travelers now files this Motion for Summary Judgment addressing Plaintiffs’ claims

   for common law and statutory bad faith. To the extent that this Court grants Travelers’

   Early Motion for Partial Summary Judgment regarding the absence of coverage under the

   Policy, summary judgment on the remaining claims against Travelers is appropriate as

   there can be no claim for bad faith in the absence of coverage. Separately, and even if

   this Court denies or cannot fully rule on the early motions for summary judgment,

   summary judgment on the bad faith claims is appropriate as the parties’ briefing and the

   undisputed facts reveal that Travelers’ claim handling of this coverage dispute was

   objectively reasonable as a matter of law. For these reasons, as more fully set forth

   below, summary judgment is appropriate.

                  Incorporation of Early Motion for Summary Judgment

          Pursuant to Fed. R. Civ. P. 10(c), Travelers hereby incorporates its Early Motion

   for Summary Judgment and reply in support of the same. (Docs. 37 and 49). As set



                                               -2-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 3 of 10




   forth therein, there is no coverage for Plaintiffs’ claims because the plain language of

   Section E.1. of the Policy does not provide Soft Costs coverage to Additional Named

   Insureds and it is undisputed that Plaintiffs are not Named Insureds under the Policy.

                     Movant’s Statement of Undisputed Material Facts

          The parties have previously submitted a set of stipulated facts in support of the

   cross motions for early summary judgment. (Doc. 36). Travelers incorporates those

   facts herein pursuant to Fed. R. Civ. P. 10(c).

                                      Standard of Review

          Summary judgment is proper when the evidence reveals no genuine issue of

   material fact and the movant is entitled to judgment as a matter of law. Markwest

   Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558 F.3d 1184, 1190 (10th Cir. 2009) (citing

   Fed.R.Civ.P. 56 (c)). The party moving for summary judgment may satisfy its burden by

   demonstrating that there is an absence of evidence in the record to support the non-

   moving party’s case. Ark. Valley Drilling, Inc. v. Continental Western Ins. Co., 703

   F.Supp.2d 1232, 1235 (D. Colo. 2010) (“A party who does not have the burden of proof

   at trial must show the absence of a genuine fact issue.”). The Court examines the

   factual record and all reasonable inferences therefrom. Applied Genetics Int’l, Inc. v.

   First Affiliated Sec., Inc., 912 F.2d 1238, 1241 (10th Cir. 1990).

          When the moving party does not have the burden of proof at trial, it must point to

   an absence of sufficient evidence to establish the claim or defense that the non-movant

   is obligated to prove. If the respondent comes forward with sufficient competent

   evidence to establish a prima facie claim or defense, a trial is required. If the respondent

   fails to produce sufficient competent evidence to establish its claim or defense, then the



                                               -3-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 4 of 10




   movant is entitled to judgment as a matter of law. See Celotex Corp. v. Catrett, 477 U.S.

   317, 322–23 (1986). If the nonmoving party cannot muster sufficient evidence to make

   out a triable issue of fact on its claim, a trial would be useless. Celotex Corp., 477 U.S.

   at 324 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-52 (1986).

                                         Legal Analysis

   A.     Because Additional Named Insureds are not entitled to Soft Costs
          Coverage, Plaintiffs’ statutory and common law bad faith claims must be
          dismissed.

          “The issue of coverage is a central predicate to any claim of bad faith breach of

   the insurance contract.” Cary v. United of Omaha Life Ins. Co., 91 P.3d 425, 427 (Colo.

   App. 2003), rev’d other grounds, 108 P.3d 288, 290 (Colo. 2005). Where there has been

   no breach of the insurance contract, there can be no claim for “bad faith” breach of

   contract. See Lincoln Gen. Ins. Co. v. Bailey, 224 P.3d 336, 342 (Colo. App. 2009) (where

   there was no breach of contract, bad faith claim was properly dismissed); South Park

   Aggregates, Inc. v. Northwestern Natl. Ins. Co., 847 P.2d 218, 223 (Colo. App. 1992)

   (finding of breach of contract is condition precedent to finding of bad faith breach).

   Accordingly, where a policy provides no coverage and the insured is not entitled to re-

   cover benefits, the insurer cannot be liable for unreasonable denial of or bad faith refusal

   to pay the claim and judgment is appropriate on any bad faith claim arising from failure to

   pay benefits not owed. 656 Logan St. Condo. Ass’n v. Owners Ins. Co., 389 F. Supp. 3d

   946, 957 (D. Colo. 2019) (citing MarkWest Hydrocarbon, Inc. v. Liberty Mut. Ins. Co., 558

   F.3d 1184, 1193 (10th Cir. 2009) (“It is settled law in Colorado that a bad faith claim must

   fail if, as is the case here, coverage was properly denied and the plaintiff’s only claimed

   damages flowed from the denial of coverage.”)).



                                               -4-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 5 of 10




          Because Plaintiffs are not entitled to “covered benefits” under the Policy,

   Travelers cannot be liable for unreasonably denying payment of benefits it does not

   owe. See Jordan v. Safeco Ins. Co., 348 P.3d 443, 451 (Colo. App. 2013) (if no “cov-

   ered benefits” are owed because there is no coverage, there can be no claim for “two

   times the covered benefits” under § 10-3-1116); e.g., Crazy Willy’s, Inc. v. Valley Forge

   Ins. Co., No. 13-cv-03154-CMA-KMT, 2015 U.S. Dist. LEXIS 25494, **18-19 (D. Colo.

   Mar. 2, 2015); Sentry Ins. Mut. Co. v. St. Claire’s Organics, Inc., No. 11-cv-00119-REB-

   BNB, 2012 U.S. Dist. LEXIS 117802, **9-10 (D. Colo. Aug. 20, 2012).

          Briefly, and as more fully set forth in Travelers’ Early Motion for Summary

   Judgment (Doc. 37), the plain and unambiguous language of the Policy provides that the

   Coverage Extension for Soft Costs applies only to the Named Insureds identified within

   the Policy. Plaintiffs are not Named Insureds. The Coverage Extension for Soft Costs

   states: “We will pay your ‘soft costs’ during the “period of delay in completion”. Such ‘soft

   costs’ must result from direct physical loss of or damage to Covered Property caused by

   or resulting from a Covered Cause of Loss.” (Doc. 36-1 at p. 23 (emphasis supplied). In

   turn, the phrase “your” is clearly defined to include “the Named Insured shown in the

   Declarations.” (Id. at p. 21); see also Associated Electric & Gas Ins. Svcs. Ltd. v.

   American Int'l Group, Inc., 166 F.Supp.3d 1248, 1254 (D. Utah 2015). Plaintiffs are not

   Named Insureds and they do not appear on the Declarations page or on the general

   purpose endorsement listing the Policy’s Named Insureds. (Id. at pp. 2 and 8).

          Importantly, Plaintiffs’ standing as Additional Named Insureds under Section E.1.

   does not trigger the Coverage Extension for Soft Costs. Section E.1. provides that

   certain parties can be included as “Additional Named Insureds” when a Named Insured



                                               -5-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 6 of 10




   has agreed, in an executed agreement or contract, to name such persons as an

   Additional Named Insured prior to the loss. (Doc. 36-1 at p. 32). Importantly, Section

   E.1. expressly provides that the coverage provided to Additional Named Insureds is

   limited “to the extent of their financial interest in the Covered Property.” Id. Covered

   Property is a defined term within the Policy. Id. at p. 21 Thus, the coverage provided to

   Additional Named Insureds is expressly limited to their financial interest in Covered

   Property as that term is defined within the Policy. That section does not create or extend

   coverage for Soft Costs which are only available to the Named Insured as specified in

   coverage extension. (Docs. 37 and 49). Because there is no coverage, this Court

   should dismiss Plaintiffs’ Second Claim for Relief for statutory bad faith and Third Claim

   for Relief for common law bad faith as a matter of law. (Doc. 6).

   B.     Even if this Court determines that coverage may be available, summary
          judgment in Travelers’ favor on Plaintiffs’ bad faith claims remains
          appropriate as Travelers’ claim handling was objectively reasonable as a
          matter of law.

          The issue of bad faith is not whether an insurer is “right” or “wrong” in its

   conclusions or evaluations. Wheeler v. Reese, 835 P.2d 572, 578-79 (Colo. App.

   1992). To hold otherwise would involve “twenty-twenty hindsight.” Sanderson v. Amer.

   Family Mutual Ins. Co., 251 P.3d 1213, 1219 (Colo. App. 2010). “[T]he justification for

   bad faith jurisprudence is as a shield for insureds – not as a sword for claimants.

   Courts should not permit bad faith in the insurance milieu to become a game of cat-and-

   mouse between claimants and insurer, letting claimants induce damages that they then

   seek to recover, whilst relegating the insured to the sidelines as if only a mildly curious

   spectator.” Wade v. EMCASCO Ins. Co., 483 F.3d 657, 669-670 (10th Cir. 2007).




                                               -6-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 7 of 10




          The reasonableness of the insurer’s conduct is to be determined objectively,

   according to industry standards. Travelers Ins. Co. v. Savio, 706 P.2d 1258, 1275-76

   (Colo. 1985). An insurer’s decision whether benefits are owed must be measured by the

   evidence available to it at the time the decision was made. Peiffer v. State Farm Mut.

   Auto. Ins. Co., 940 P.2d 967, 970 (Colo. App. 1996). Under Colorado law, it is reasonable

   for an insurer to challenge claims that are “fairly debatable.” Savio, 706 P.2d at 1275;

   Zolman v. Pinnacol Assurance, 261 P.3d 490, 496 (Colo. App. 2011). An insurer can

   challenge claims that are “fairly debatable” and will be found to have acted in bad faith

   only if it intentionally delays or denies a claim without a reasonable basis. Brandon v.

   Sterling Colo. Beef Co., 827 P.2d 559, 561 (Colo. App. 1991). If a reasonable person

   would find the insurer’s justification for denying or delaying payment of a claim was “fairly

   debatable,” this weighs against a finding that the insurer acted unreasonably. Schultz v.

   GEICO Cas. Co., 429 P.3d 844, 848 (Colo. 2018). The issue of bad faith is not whether

   an insurer is “right” or “wrong” in its conclusions or evaluations. Wheeler v. Reese, 835

   P.2d 572, 578-79 (Colo. App. 1992). To hold otherwise would involve “twenty-twenty

   hindsight.” Sanderson v. American Family Mut. Ins. Co., 251 P.3d 1213, 1219 (Colo. App.

   2010). Even a reasonable, albeit mistaken, belief that a claim is not compensable is not

   bad faith. Pham v. State Farm Mut. Auto. Ins. Co., 70 P.3d 567, 572 (Colo. App. 2003);

   Zolman, 261 P.3d at 497.

          Reasonableness may be decided as a matter of law. Zolman, 261 P.3d at 497.

   See, e.g., State Farm Mut. Auto. Ins. Co. v. Fisher, 618 F.3d 1103 (10th Cir. 2010) (affirm-

   ing summary judgment for insurer on bad faith claim because coverage was “fairly

   debatable”); Glacier Constr. Co. v. Travelers Prop. Cas. Co. of Amer., 569 Fed. Appx.



                                               -7-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 8 of 10




   582, 589-91 (10th Cir. 2014) (affirming summary judgment for insurer because coverage

   was “fairly debatable”; “applying the appropriate standards, we conclude that no

   reasonable jury could have found on the evidence presented that Travelers’ post-claim-

   denial conduct unreasonably delayed or denied Glacier’s claim.”); Brennan v. Farmers

   Alliance Mut. Ins. Co., 961 P.2d 550, 556-57 (Colo. App. 1998) (affirming dismissal of bad

   faith claims because insured’s claims were fairly debatable); Zolman, 261 P.3d at 496-97

   (affirming summary judgment for insurer because “[i]t is reasonable for an insurer to chal-

   lenge claims that are fairly debatable” and because reasonableness may be decided as

   matter of law where facts are undisputed); Pham, 70 P.3d at 572 (affirming summary

   judgment for insurers because bad faith claim was fairly debatable); Brandon, 827 P.2d

   at 561 (holding as matter of law that insurer’s actions did not constitute bad faith because

   insured’s claims were fairly debatable).

          Even if this Court determines there is Soft Costs coverage afforded to Additional

   Named Insureds or determines that a factual dispute precludes such a determination,

   summary judgment should still enter in Travelers’ favor on the claims for statutory and

   common law bad faith. Here, the parties have agreed that a legal question governs the

   availability, if any, of covered benefits under the Policy. They have filed cross motions

   addressing that issue. (See Docs. 36-38; 45-46; 49-50). Because the availability of

   coverage is unclear at best, it is reasonable for Travelers to question coverage and the

   amount of benefits, if any, owed. See Glacier Constr. Co., 569 Fed. Appx. at 589-91.

   Accordingly, even if this Court determines that benefits may be owed to Plaintiffs, it

   should determine, as a matter of law, that Travelers has acted reasonably in challenging

   Plaintiffs’ claims and is therefore entitled to summary judgment on Plaintiffs’ second and



                                               -8-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 9 of 10




   third claims for relief.

                                         Conclusion

          Wherefore, Travelers Property Casualty Company of America respectfully

   requests that this Court enter summary judgment in its favor and enter an Order

   determining that the plain language of Section E.1. of the Policy does not provide Soft

   Costs coverage to Additional Named Insureds and to dismiss Plaintiffs’ remains claims

   for statutory and common law bad faith with prejudice.

          Dated this 9th day of October, 2020.


                                                   GORDON & REES LLP


                                                     /s/ Greg S. Hearing
                                                   John M. Palmeri
                                                   Greg S. Hearing
                                                   555 Seventeenth Street, Ste. 3400
                                                   Denver, Colorado 80202
                                                   (303) 534-5160
                                                   jpalmeri@grsm.com
                                                   ghearing@grsm.com

                                                   ATTORNEYS FOR DEFENDANT




                                             -9-
Case 1:19-cv-03295-WJM-SKC Document 63 Filed 10/09/20 USDC Colorado Page 10 of 10




                                CERTIFICATE OF SERVICE

          The undersigned hereby certifies that a true copy of the above and foregoing was
   electronically filed with the Clerk of the United States District Court using the CM/ECF
   system which will send notification to all counsel referenced below, this 9th day of
   October, 2020.

                                    Thomas W. Henderson, Esq.
                                    Nelson P. Boyle, Esq.
                                    Burg Simpson Eldredge Hersh & Jardine, P.C.
                                    40 Inverness Drive East
                                    Englewood, Colorado 80112


                                                     /s/ Greg S. Hearing




                                            - 10 -
